RemoteMDx, Inc. May 30, United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street NE Mail Stop Washington, D.C. 20549 ATTN: Larry Spirgel, Assistant Director Inessa Kessman, Sr. Staff Accountant Dean Suchiro, Sr. Staff Accountant Jessica Plowgian, Staff Attorney Robert Bartelmes, Sr. Financial Analyst Re: RemoteMDx, Inc. Form 10-KSB for Fiscal Year Ended September 30, 2007 Filed January 15, 2008 Form 10-QSB for Fiscal Quarter Ended December 31, 2007 File No. 000-23153 Ladies and Gentlemen: We refer you to the letter of the staff of the Securities and Exchange Commission (the "Staff") dated May 22, 2008 (the"Comment Letter") with regard to the annual report on Form 10-KSB (the “Annual Report”) and the quarterly report on Form 10-QSB (the “Quarterly Report”) referenced above and filed by RemoteMDx, Inc. (“RemoteMDx” or the “Company”). The Staff also sent letters to the Company on March 13, 2008 and May 12, 2008, to which the Company responded on April 28, 2008 and May 14, 2008, respectively. This letter is directed to you on behalf of the Company and contains our responses to the Staff's comments set forth in the Comment Letter.As indicated in the following responses, the Company intends to revise the Annual Report and the Quarterly Report and file an amended Annual Report on Form 10-KSB/A (the “10-KSB/A”) and an amended Quarterly Report on Form 10-QSB/A (the “10-QSB/A”) when all comments have been resolved with the Staff.The 10-KSB/A and the 10-QSB/A are sometimes referred to collectively in this letter as the “Amended Reports.” For your convenience in reviewing our responses, we have included the Staff’s comments as contained in the Comment Letter, followed by our response to each. 150 West Civic Center Drive, Suite 400 | Sandy, UT 84070 Phone 801/908.5132 Fax 801/451.6281 www.remotemdx.com Securities and Exchange Commission May 30, Page 2 Form 10-KSB for the Fiscal Year Ended September 30, 2007 Selling, General and Administrative Expenses, page 15 1. We note your response to our prior comment 2.Please tell us why the TrackerPAL devices that have not been sold are not classified as inventories.Also, tell us why it is appropriate to amortize these devices over the three-year period.Refer to your basis in the accounting literature. Response: RemoteMDx’s business model does not focus on the sale of monitoring devices.Rather the Company’s business model focuses on the leasing of these devices in connection with monitoring service contracts.Therefore, the Company generally retains the ownership rights to the TrackerPAL devices.The Company believes that it would be misleading to present monitoring devices, which generally remain the property of the Company, as inventory for sale. These devices are owned by the Company and generate monitoring service revenue over their useful lives.These devices have finite lives, which have been estimated to be three years, and like any other long-lived assets with finite lives, they should be amortized over their estimated useful lives.These devices are analogous to property and equipment, not inventory, as their value decreases ratably over their useful lives.Our response to the Staff’s prior comment 6 in our letter dated April 28, 2008 communicates why it is appropriate to amortize these devices over a three-year life.We quote our previous response as follows: “In determining the economic useful life of the TrackerPAL, the Company researched comparable equipment held by other companies within the industry and determined that a three-year life for the devices was appropriate.Devices that are leased or remain in the Company’s possession because they have not been sold are amortized over three years.Although the devices may have a physical life of longer than three years, due to rapid changes in electronic monitoring technology, the potential for obsolescence suggests that a three-year life is reasonable.Management periodically assesses this useful life for appropriateness.Management has concluded that the three-year amortization period remained appropriate as of September 30, 2007.” The facts and circumstances are analogous to a lessor’s accounting for an operating lease in SFAS No. 13, Accounting for
